Title: To James Madison from Richard Forrest, 14 September 1810
From: Forrest, Richard
To: Madison, James


Dear & respected Sir,City of Washington Sepr. 14. 1810
The enclosed Bill was left with me a day or two ago by Mr. Whetcroft, with a request that I would forward it to you.

Altho’ I took no Copy of the hurried Note I wrote you by the last Mail, I have an impression, that I pushed the idea, of part of the articles brought by the Blanchy being for me, to an extent not fully warranted by circumstances, or by delicacy, neither of which, I would intentionally violate; as I have now every reason to believe that, the whole were exclusively intended for you; and that however strange it may appear, Coln. Lear has sent me nothing altho’ I requested him to send me something of every thing that Algiers and the contiguous country could produce. I hope Sir, you will have the goodness to pardon the freedom I have taken; and that you will not consider me as having the smallest claim to any of the articles heretofore enumerated. With the highest respect, I have the honor to be Your Obt. Servt.
Richd. Forrest
